Scott, J.
(concurring). — I concur in all that is said in regard to the power of the city of Olympia to establish fire limits, and concur in the result reached, because it appears to me the question as to the invalidity of the ordinance upon the ground of its unreasonableness is not properly before us in this case.
I do not think, however, the city has the power, or *400can have it even by express legislative enactment, to grant or refuse permission at its pleasure to erect wooden buildings within the fire limit district, where the same are prohibited by the ordinance, although an attempt is made therein to except cases where the city council should see fit to grant a special permit, unless certain rules, regulations or conditions are laid down by ordinance which apply to all persons alike and are conclusive in themselves; that it cannot exercise the arbitrary power to grant such a permission to one person and refuse it to another under like conditions and circumstances. As to whether any of the provisions of this ordinance have this effect or might be so applied, and if so, whether the entire ordinance is thereby invalidated or rendered void only in so far as it relates to the granting of such special permits, and be otherwise valid, which would prohibit the erection of all wooden buildings within the prescribed district without exception. I desire not to express an opinion in the absence of an argument of the particular questions. Powers granted to a city must be reasonably and fairly exercised, and its laws made applicable to all alike. The attempted enforcement of power, and the unreasonableness and injustice of ordinances whereby a different result could be brought about or this principle violated, can be inquired into, to this extent at least. There was no attempt to attack the ordinance upon this ground in the complaint, but it is alleged to be void because the boundaries of the fire limit district as fixed therein are unreasonable, without stating the facts wherein such unreasonableness consists.